DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Khoi Ta on March 24, 2021.
The application has been amended as follows: 
The following has been inserted before the first paragraph (and its heading) of the Specification: ‘Cross-References to Related Applications: The present application is a Divisional of U.S. Application Serial No. 14/881,524 filed October 13, 2015, now U. S. Patent No. 10,687,890 issued June 23, 2020; the entire contents of which are incorporated herein by reference in their entirety for all purposes.’
In claim 1, line 14, -body- has been inserted after “catheter”.
In claim 2, line 2, -sensing- has been inserted before “electrode”.
In claim 4, line 3, “the tissue” has been replaced with -the different tissue region-
In claim 7, line 2, “the circumference” has been replaced with -a circumference-.
Claim 8 has been replaced with the following: ‘The method of claim 1, wherein positioning the distal end of the catheter body at the desired region of the heart 

Allowable Subject Matter
Claims 1-8 are allowed.  The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “a method for providing electrical communication with a heart comprising: providing a catheter having an elongated catheter body having proximal and distal ends and at least one lumen therethrough and a lasso electrode assembly at the distal end of the catheter body, the lasso electrode assembly having a plurality of sensing electrodes distributed along the lasso electrode assembly, wherein the electrodes are ring electrodes, a track extending around at least a portion of an inner circumference of the lasso electrode assembly, the track defined by an elongated groove in a wall of the inner circumference of the lasso electrode assembly, and a moveable spine extending out from the groove in the wall, the moveable spine having at least one ablation electrode thereon such that the moveable spine travels along the track defined by the elongated groove in the wall of the inner circumference of the lasso electrode assembly; positioning the distal end of the catheter body at a desired region of the heart; and engaging the lasso electrode assembly within an ostium of a vessel to bring at least one of the sensing electrodes into contact with tissue” in the context of the claim as a whole. 
The most pertinent prior art references of record are U.S. 2004/0082948, U.S. 6,939,349, U.S. 5,738,683, U.S. 2008/0294154, U.S. 5,997,536, and U.S. 2005/0070887, which all teach a procedure utilizing a similar device comprising some of the claimed limitations.  
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794